EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Matthew, on 3/31//2021.

2.	Claims 1, 12 and 17 of the instant application has been amended, claims 2, 3, 7 and 16 have been canceled based on the latest claims of record submitted by the Applicant on 3/31//2021, and they have been amended as follow:

1.	(Currently Amended)	An apparatus, the apparatus comprising:
 a processor; and
 memory comprising instructions that when executed by the processor cause the processor to:
identify a set of online messages associated with a liquid chromatography or mass spectrometry procedure;
determine one or more properties for each online message in the set of online messages;
archive at least one of the online messages as an offline message based on a first set of rules and one or more properties determined for the at least one of the online messages, the at least one of the online messages archived as an offline message stored in a dump file or an external table; [[and]]
generate at least one immediate attention message based on a second set of rules and a respective one or more properties for a respective online message in the set of online messages; and
update an audit trail with the one or more properties for at least one of the set of online messages.

2.	(Canceled)	
 
3.	(Canceled)

4.	(Original)	The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to determine one or more of the first set of rules or the second set of rules based on user input via a graphical user interface (GUI).

5.	(Original)	The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to generate a message tracking table comprising one or more characteristics for the at least one online message archived in the external table as the offline message.
 
6.	(Original)	The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to retrieve the at least one online message archived in the external table based on the one or more characteristics for the at least one online message archived in the external table as the offline message.

7.	(Canceled)

8.	(Original)	The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to receive the set of online messages from one or more laboratory data devices or applications.

9.	(Original)	The apparatus of claim 5, the one or more laboratory data devices or applications utilized in conjunction with liquid chromatography or mass spectrometry. 

10.	(Original)	The apparatus of claim 1, the memory comprising instructions that when executed by the processor cause the processor to generate a single table with at least one of the set of online messages and the offline message archived in the external table.

11.	(Original)	The apparatus of claim 1, the at least one immediate attention messages comprising an email, a text message, or a phone call.

12.	(Currently Amended)	At least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to:
identify a set of online messages associated with a liquid chromatography or mass spectrometry procedure;
determine one or more properties for each online message in the set of online messages;
archive at least one of the online messages as an offline message based on a first set of rules and one or more properties determined for the at least one of the online messages, the at least one of the online messages archived as an offline message stored in a dump file or an external table; [[and]]
generate at least one immediate attention message based on a second set of rules and a respective one or more properties for a respective online message in the set of online messages; and
update an audit trail with the one or more properties for at least one of the set of online messages.

13.	(Original)	The at least one non-transitory computer-readable medium of claim 12, comprising instructions that, in response to being executed by the processor circuit, cause the processor circuit to determine one or more of the first set of rules or the second set of rules based on user input via a graphical user interface (GUI).

14.	(Original)	The at least one non-transitory computer-readable medium of claim 12, comprising instructions that, in response to being executed by the processor circuit, cause the processor circuit to generate a message tracking table comprising one or more characteristics for the at least one online message archived in the external table as the offline message.
 
15.	(Original)	The at least one non-transitory computer-readable medium of claim 12, comprising instructions that, in response to being executed by the processor circuit, cause the processor circuit to retrieve the at least one online message archived in the external table based on the one or more characteristics for the at least one online message archived in the external table as the offline message.

16.	(Canceled)

17.	(Currently Amended)	A computer-implemented method, comprising:
identifying a set of online messages associated with a liquid chromatography or mass spectrometry procedure;
determining one or more properties for each online message in the set of online messages;
archiving at least one of the online messages as an offline message based on a first set of rules and one or more properties determined for the at least one of the online messages, the at least one of the online messages archived as an offline message stored in a dump file or an external table; [[and]]
generating at least one immediate attention message based on a second set of rules and a respective one or more properties for a respective online message in the set of online messages; and
update an audit trail with the one or more properties for at least one of the set of online messages.

18.	(Original)	The computer-implemented method of claim 17, comprising generating a message tracking table comprising one or more characteristics for the at least one online message archived in the external table as the offline message.

19.	(Original)	The computer-implemented method of claim 17, comprising receiving the set of online messages from one or more laboratory data devices or applications.

20.	(Original)	The computer-implemented method of claim 17, comprising generating a single table with at least one of the set of online messages and the offline message archived in the external table.


Reasons for Allowance
3.	Claims 1, 4-6, 8-15 and 17-20 are allowed.
4.	The following is an Examiner’s statement of reasons for allowance:
             A thorough review of the prior art fails to disclose or render obvious, “identify a set of online messages associated with a liquid chromatography or mass spectrometry procedure; determine one or more properties for each online message in the set of online messages; archive at least one of the online messages as an offline message based on a first set of rules and one or more properties determined for the at least one of the online messages, the at least one of the online messages archived as an offline message stored in a dump file or an external table;  generate at least one immediate attention message based on a second set of rules and a respective one or more properties for a respective online message in the set of online messages; and update an audit trail with the one or more properties for at least one of the set of online messages.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chea Philip J can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456


/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456